Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-19-2004

Senthuran v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-3917




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Senthuran v. Atty Gen USA" (2004). 2004 Decisions. Paper 996.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/996


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              NOT PRECEDENTIAL

                   IN THE UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                   Case No: 02-3917

                             SIVALINGAM SENTHURAN,

                                            Petitioner

                                             v.

                         JOHN ASHCROFT, Attorney General
                               of the United States
                                     _______

                        On Petition for Review of an Order of the
                             Board of Immigration Appeals
                                 (INS No. A 78-527-791)


                       Submitted Under Third Circuit LAR 34.1(a)
                                  September 19, 2003

              Before: McKEE, SMITH, Circuit Judges, and SCHILLER,*
                                 District Judge

                                (Filed: February 19, 2004)




                              OPINION OF THE COURT


SMITH, Circuit Judge.

      Sivalingam Senthuran, a native of Sri Lanka, filed an application on October 23,



* The Honorable Berle M. Schiller, United States District Judge for the Eastern District
of Pennsylvania, sitting by designation.
2001 for asylum and for withholding of removal under the Immigration and Nationality

Act (“INA”), claiming that the Sri Lankan army had arrested and tortured him in 1998 by

beating him with plastic pipes filled with sand. He also claimed that he was mistreated in

1997 by the Liberation Tigers of Tamil Ealam (“LTTE”), a rebel organization in Sri

Lanka. The initial hearing before the Immigration Judge (“IJ”) was continued to afford

Senthuran an opportunity to have the asylum application explained in his native language

of Tamil. Thereafter, Senthuran’s counsel filed several corrections to his application.

       During a subsequent hearing, Senthuran acknowledged that his asylum application

had been explained to him in Tamil since the first hearing. In addition, he affirmed that

the application, as amended, was true and correct. His testimony, however, differed

dramatically from his asylum application by, inter alia: (1) claiming that his first contact

with the LTTE was in 1995, as opposed to 1997; (2) omitting any claim of mistreatment

by the LTTE; (3) claiming that his arrest and torture by the Sri Lankan army occurred in

1997, instead of 1998; and (4) affirming that the torture he sustained at the hands of the

Sri Lankan army also included hanging him upside down and dipping his head in a pool

of water.

       At the conclusion of the hearing, the IJ rendered an oral opinion denying

Senthuran’s application for asylum and for withholding of removal under the INA, as

well as his request for relief under the United Nations Convention Against Torture and

Other Forms of Cruel, Inhuman or Degrading Treatment or Punishment (“Convention



                                              2
Against Torture” or “CAT”). The IJ identified numerous inconsistencies between

Senthuran’s application and his testimony and concluded that Senthuran was not credible.

Although Senthuran’s counsel had tried to rehabilitate Senthuran during re-direct, the IJ

pointed out that Senthuran had hurt his case by attempting to blame his counsel for the

discrepancies even though Senthuran had affirmed at the beginning of the hearing that his

asylum application, as amended, was true and correct.

         The Board of Immigration Appeals (“BIA”) affirmed the IJ’s decision without

opinion pursuant to its streamlining regulations in 8 C.F.R. § 3.1(e)(7) (2002). This

timely petition for review followed, asserting that the BIA’s disposition under the

streamlining regulations denied Senthuran the right to meaningful appellate review and

that the IJ’s decision was not supported by substantial evidence.1

         Senthuran’s challenge to the streamlining regulations is without merit. We have

recently held that the streamlining regulations are neither contrary to the INA, nor

offensive to the due process clause. Dia v. Ashcroft, 353 F.3d 228, 245 (3d Cir. 2003) (en

banc).

         When the BIA employs its streamlining procedures, “we review the IJ’s opinion

and scrutinize its reasoning.” Id. Our review is limited to determining whether there is

substantial evidence to support the IJ’s decision. Id. at 247. This requires that we



  1
    The IJ appropriately had jurisdiction pursuant to 8 C.F.R. § 208.2(b) (2001). The BIA
had appellate jurisdiction pursuant to 8 C.F.R. § 3.1(b) (2002). We exercise appellate
jurisdiction pursuant to § 242(b) of the INA. 8 U.S.C. § 1252(b).

                                              3
determine whether a reasonable fact finder could make the same determination as the

agency based on the administrative record. If so, there is substantial evidence to support

the finding. Id. at 249.

       In Dia, we reitereated that the substantial evidence standard also applies to

adverse credibility determinations. Id.; Gao v. Ashcroft, 299 F.3d 266, 272 (3d Cir.

2002). The focus is on whether the IJ’s adverse finding “is supported by evidence that a

reasonable mind would find adequate” to support that determination. Dia, 353 F.3d at

249. Specific reasons should be given for finding a witness not credible, id., and those

“reasons must bear a legitimate nexus to the finding.” Balasubramanrim v. INS, 143 F.3d
157, 162 (3d Cir. 1998).

       After a thorough review of the record, we conclude that there is ample support for

the IJ’s adverse credibility determination and denial of Senthuran’s application for

asylum, for withholding of removal and for relief under the CAT. The IJ ’s analysis was

thorough and well reasoned. We will affirm.




                                             4